7 Case: 1:16-cv-08637 Document #: 1621 Filed: 02/05/19 Page 1 of 3 PagelD #:39443

AO 440 (Rev. 05/00) Summons in a Civil Action

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF ILLINOIS

SUMMONS IN A CIVIL CASE
IN RE BROILER CHICKEN ANTITRUST
LITIGATION
CASE NUMBER; 1:16-CV-08637-TMD
V. ASSIGNED JUDGE:

Thomas J. Durkin

DESIGNATED
MAGISTRATE JUDGE: Susan E. Cox

TO: (Name and address of Defendant)

Amick-OSI Processing, LLC
2079 Batesburg Highway
Batesburg, SC 29006

YOU ARE HEREBY SUMMONED and required to serve upon PLAINTIFF’S ATTORNEY (name and address)

W. Joseph Bruckner

Lockridge Grindal Nauen P.L.L.P.

100 Washington Avenue South, Suite 2200
Minneapolis, MN 55401

an answer to the complaint which is herewith served upon you, 21 days after service of this

summons upon you, exclusive of the day of service. If you fail to do so, judgment by default will be taken against you for
the relief demanded in the complaint. You must also file your answer with the Clerk of this Court within a reasonable

period of time after service.

THOMAS G. BRUTON, CLERK ar
IG pnd. WweRtay (Sf ce ak January 18, 2019

 

(By), DEPUTY CLERK ONE La /S) DATE
Case: 1:16-cv-08637 Document #: 1621 Filed: 02/05/19 Page 2 of 3 PagelD #:39444
AO 440 (Rev. 05/00) Summons ina Civil Action

 

 

RETURN OF SERVICE
DAT
Service of the Summons and complaint was made by me Ova n UaY’y 24+ Zo iJ

 

ee ea akan ewele “acess cer

 

 

Check one box belpw to indicate appropriate method of service

 

Aor personally upon the defendant. Place where served: KavenSa LAW blo hy wan Keseuve
ey, Awiek -oST Wecessina , Lars 2014 Batesbu | ut
Baten A, So. WAcoekb

C) Left copies thereof at the defendant's dwelling house or usual place of abode with a person of suitable age and
discretion then residing therein.

Name of person with whom the summons and complaint were left:

 

O Returned unexecuted:

 

 

 

O Other (specify):

 

 

 

 

STATEMENT OF SERVICE FEES

 

TRAVEL SERVICES TOTAL

 

 

 

DECLARATION OF SERVER

 

I declare under penalty of perjury under the laws of the United States of America that the foregoing information
contained in the Return of Service and Statement of Service Fees is true and correct.

Bxsouted of An ety At 2¥ Mo hot PL

Dat Signature of Server

140 bees fey ‘Kad \ HAALAG

Address of. se

 

 

 

(1) As to who may serve a summons sce Rule 4 of the Federal Rules of Civil Procedure.
Case: 1:16-cv-08637 Document #: 1621 Filed: 02/05/19 Page 3 of 3 PagelD #:39445
AFFIDAVIT OF SERVICE

 

 

 

 

 

 

Case: Court: County: Job:
1:16-cv- United States District Court for Northern District of |, IL 3006029
08637 Illinois

Plaintiff / Petitioner: Defendant / Respondent:

In Re Brolier Chicken Antitrust Litigation

Received by: For:

Sharp Investigations LLC We Serve NJ LLC

 

To be served upon:
Amick - OSI Processing, LLC

 

 

 

|, Meaghan Buck, being duly sworn, depose and say: | am over the age of 18 years and not a party to this action, and that within the
boundaries of the state where service was effected, | was authorized by law to make service of the documents and informed said person of

the contents herein

Recipient Name/Address: Karen Jaramillo, Human Resources Manager, Company: 2079 Batesburg Hwy, Batesburg, SC 29006
Manner of Service: Service on Authorized Representative of Business, January 24, 2019, 3:19 pm EST

Documents: Summons in a Civil Case (Received January 24, 2019 at 12:09 am EST), Direct Purchaser Plaintiffs' Fourth
Amended and Consolidated Class Action Complaint [Filed Under Seal Version Without Redactions] (Received
January 24, 2019 at 12:09 am EST)

Additional Comments:

1) Successful Attempt: January 24, 2019, 3:19 pm EST at Company: 2079 Batesburg Hwy, Batesburg, SC 29006 received by Karen Jaramillo,
Human Resources Manager . Age: 39; Ethnicity: Hispanic; Gender: Female; Weight: 164; Height: 5'1"; Hair: Black; Eyes: Black;

Service on Authorized Representative of Business

Subscribed and sworn to before me by the affiant who is

Yeapho Puck 124009

 

 

Meaghan Bulk Date

Notary Public
Sharp Investigations LLC \ 24 201 Aua wet Ze, 2028
7406 Garners Ferry Rd Suite 9648 Date | Commission Expires

Columbia, SC 29290
803-353-3902
